{¶ 1} The discretionary appeal is accepted on Proposition of Law No. I. The discretionary cross-appeal is not accepted.
{¶ 2} The judgment of the court of appeals is reversed as to the court of appeals’ holding of structural error on appellee and cross-appellant’s second assignment of error below on the authority of State v. Colon, 119 Ohio St.3d 204, 2008-Ohio-3749, 893 N.E.2d 169, and the cause is remanded to the trial court for further proceedings consistent with State v. Colon.
Moyer, C.J., and Lundberg Stratton, O’Connor, O’Donnell, and Cupp, JJ., concur.
Pfeifer and Lanzinger, JJ., dissent.
William D. Mason, Cuyahoga County Prosecuting Attorney, and Matthew E. Meyer, Assistant Prosecuting Attorney, for appellant and cross-appellee.
Robert L. Tobik, Cuyahoga County Public Defender, and Cullen Sweeney, Assistant Public Defender, for appellee and cross-appellant.